180 Mich. App. 394 (1989)
446 N.W.2d 903
CUFFE
v.
GENERAL MOTORS CORPORATION
Docket No. 116778.
Michigan Court of Appeals.
Decided October 2, 1989.
Barry D. Adler, for plaintiff.
*395 Maurice G. Jenkins, for defendant.
Before: MICHAEL J. KELLY, P.J., and MacKENZIE and WAHLS, JJ.

ON REMAND
MICHAEL J. KELLY, P.J.
On remand, we reconsider our opinion in Cuffe v General Motors Corp, 166 Mich. App. 766; 420 NW2d 874 (1988), lv den 431 Mich. 872 (1988), reconsideration granted and remanded 432 Mich. 885 (1989), in light of the United States Supreme Court's decision in Lingle v Norge Division of Magic Chef, Inc, 486 US ___; 108 S. Ct. 1877; 100 L. Ed. 2d 410 (1988). In our original opinion for this case, we concluded that plaintiff's discrimination claim under the Handicappers' Civil Rights Act, MCL 37.1101 et seq.; MSA 3.550(101) et seq., was preempted by § 301 of the Labor Management Relations Act, 29 USC 185, because it was substantially dependent upon analysis of plaintiff's collective bargaining agreement. We now affirm our original opinion.
In Lingle, supra, the Court held that § 301 of the LMRA will preempt a claim based on state law only if the application of state law requires interpretation of a collective bargaining agreement. 100 L. Ed. 2d 423. However, state courts may determine questions of state law involving labor relations where such questions do not involve construing collective bargaining agreements. Id., p 422. State courts may even consider state-law causes of action where they involve the same issues and the same analysis of the facts as would be involved in a dispute resolution pursuant to a collective bargaining agreement, so long as the state-law claim can be resolved without interpreting the agreement *396 itself. Id., pp 421, 423. With regard to state-law discrimination claims, the Court noted:
[T]he mere fact that a broad contractual protection against discriminatory  or retaliatory  discharge may provide a remedy for conduct that coincidentally violates state law does not make the existence or the contours of the state law violation dependent upon the terms of the private contract. [Id., p 423.]
Plaintiff Cuffe's HCRA claim asserted that he had a seniority right to a certain position, and that his employer discriminated against him due to his handicap by laying him off and assigning workers with less seniority to that job. Cuffe's claim does not merely allege discriminatory discharge which could also be a basis for bringing a grievance under his collective bargaining agreement. Rather, his complaint refers to his collective bargaining agreement and asserts seniority rights under that agreement as the basis for his HCRA claim. Plaintiff's HCRA claim is substantially dependent upon an analysis of the terms of his collective bargaining agreement, and so is preempted by § 301 of the Labor Management Relations Act.
Affirmed.